            Case 4:18-cv-03771-YGR Document 138 Filed 05/26/20 Page 1 of 7




     Daniel C. Girard (SBN 114826)           Michael J. Hassen (SBN 124823)
 1
     Jordan Elias (SBN 228731)               REALLAW, APC
 2   Adam E. Polk (SBN 273000)               1981 N. Broadway, Suite 280
     GIRARD SHARP LLP                        Walnut Creek, CA 94596
 3   601 California Street, Suite 1400       Telephone: (925) 359-7500
     San Francisco, CA 94108                 Facsimile: (925) 557-7690
 4
     Telephone: (415) 981-4800               MJHassen@reallaw.us
 5   Facsimile: (415) 981-4846
     dgirard@girardsharp.com                 Attorney for Defendant Premier Financial
 6   jelias@girardsharp.com                  Alliance, Inc.
 7   apolk@girardsharp.com
                                             Robert D. Phillips, Jr. (SBN 82639)
 8   Interim Class Counsel                   Thomas A. Evans (SBN 202841)
                                             Rachel Adi Naor (SBN 284966)
 9                                           ALSTON & BIRD LLP
10                                           560 Mission St., Suite 2100
                                             San Francisco, CA 94105
11                                           bo.phillips@alston.com
                                             tom.evans@alston.com
12                                           rachel.naor@alston.com
13
                                             Attorneys for Defendant Life Insurance
14                                           Company of the Southwest
15
16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17                                  OAKLAND DIVISION
18
19   IN RE PFA INSURANCE MARKETING           Case No. 4:18-CV-03771-YGR
     LITIGATION
20                                           JOINT CASE MANAGEMENT
                                             STATEMENT AND PROPOSED
21
                                             SCHEDULE
22
                                             Date: June 1, 2020
23                                           Time: 2:00 p.m.
24                                           Place: Courtroom 1 – 4th Floor
                                             Judge: Hon. Yvonne Gonzalez Rogers
25
26
27
28




            JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
              Case 4:18-cv-03771-YGR Document 138 Filed 05/26/20 Page 2 of 7




 1          Pursuant Civil Local Rule 16-10(d), the parties provide this Joint Case Management
 2   Statement in advance of the Further Case Management Conference scheduled for June 1, 2020.
 3          DEVELOPMENTS SINCE THE LAST CASE MANAGEMENT CONFERENCE
 4          Pursuant to the Court’s direction at the February 25 conference, the parties submitted
 5   briefing regarding consolidation and the appointment of counsel pursuant to Rule 23(g). On April
 6   16, 2020, the Court entered an order: (1) consolidating Chen et al. v. Premier Financial Alliance,
 7   Inc. et al., Case No. 4:18-cv-3771-YGR and Wang et al. v. Life Insurance Company of the
 8   Southwest et al., Case No. 4:19-cv-01150 YGR; (2) appointing Girard Sharp LLP as Interim Class
 9   Counsel pursuant to Rule 23(g) of the Federal Rules of Civil Procedure; and (3) directing Plaintiffs
10   to file a consolidated complaint within 14 days of the order. Dkt. No. 134 at 1-3.
11          On April 30, 2020, Plaintiffs Dalton Chen and Youxiang Eileen Wang filed the
12   Consolidated Amended Complaint against Defendants Life Insurance Company of the Southwest
13   and Premier Financial Alliance, Inc. Dkt. No. 131.1
14          On May 12, 2020, the parties met and conferred concerning the Consolidated Complaint,
15   and Defendants’ forthcoming responses, and completed their Rule 26(f) conference. Defendants
16   answered the Consolidated Complaint on May 19, 2020 (Premier) and May 21 (Life Insurance of
17   the Southwest), respectively.
18          Having met and conferred pursuant to Rule 26(f), the parties submit the following
19   discovery plan and proposed schedule.
20          DISCOVERY PLAN
21          A.      Initial Disclosures
22          The parties will exchange initial disclosures on or before May 26.
23
     1
       Following the issuance of the Court’s April 16 Order, counsel for the Chen Plaintiffs notified
24   Interim Class Counsel that his clients did not consent to being named in the Consolidated
25   Complaint. Chen Plaintiffs then filed a “Notice of Election to Pursue the Claims in Their
     Consolidated Complaint.” Dkt. No. 132. The parties reserve the right to move for relief if Chen
26   Plaintiffs seek to pursue their claims in violation of the Court’s April 16 consolidation order. Dkt.
     No. 134. There is no need for the Court to stay the class allegations in the Chen Action as the Chen
27   Action was consolidated with and into this action pursuant to the Court’s consolidation order. Dkt.
28   No. 134.


                                          1
             JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                             CASE NO. 4:18-CV-03771-YGR
               Case 4:18-cv-03771-YGR Document 138 Filed 05/26/20 Page 3 of 7




 1            B.     Discovery Taken to Date
 2            The Wang Plaintiffs propounded initial requests for production of documents to
 3   Defendants on May 21, 2020. Defendants’ responses are due on June 25, 2020.
 4            C.     Subjects
 5            Plaintiffs’ discovery in this case will be directed at Premier’s business plan and strategy;
 6   Defendants’ sales and marketing practices; the requirements for advancing through Premier’s
 7   commission hierarchy; Defendants’ recruiting and training materials; agreements between and
 8   among Defendants and their affiliates; compensation of Premier and its members; insurance
 9   policies purchased by Plaintiffs and class members and documents related to the pricing,
10   analysis, and development of such policies, along with related illustrations and annual
11   statements; and Defendants’ life insurance sales data.
12            LSW has not served any discovery, but anticipates serving Plaintiffs with Interrogatories
13   and Requests for Production of Documents, and taking Plaintiffs’ depositions.
14            PFA anticipates serving written discovery this week, and taking Plaintiffs’ depositions.2
15            D.     Discovery Limits
16            Written Discovery. The parties do not propose any changes to the limitations on written
17   discovery under the Federal Rules at this time, but reserve their right to seek to further limit or
18   expand the use of any written discovery device upon a showing of good cause.
19            Depositions. The parties propose the following parameters for depositions. Nothing
20   below is intended to limit any party’s ability to seek leave of the Court to take additional fact
21   depositions under Rule 30(a), or seek protection from any deposition pursuant to Rule 26(c)(1).
22
      Issue                              Limit
23    Per-Side Deposition Cap                        Up to 70 hours of depositions per side
24    Length of Individual                                 7 hours (per Rule 30(d)(1))
25    Depositions

26
27
     2
28     Each party reserves all rights to object to discovery propounded by any other party in this
     litigation.
                                           2
              JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                              CASE NO. 4:18-CV-03771-YGR
               Case 4:18-cv-03771-YGR Document 138 Filed 05/26/20 Page 4 of 7




      Issue                             Limit
 1
      Definition of “Party                Party depositions include the depositions of any party and
 2    Deposition”                        any witness affiliated with any party, including that party’s
                                            current and former employees, officers, and directors.
 3
      Rule 30(b)(6) Depositions           Each Rule 30(b)(6) deposition counts against the per-side
 4                                                            deposition cap.
 5
      Limit on Number of                The parties may serve a reasonable number of Rule 30(b)(6)
 6    Rule 30(b)(6) Deposition            deposition notices to each corporate party. Absent good
      Notices                            cause or agreement of the noticed party, no Rule 30(b)(6)
 7                                        deposition notice may include topics covered by a prior
                                        Rule 30(b)(6) deposition notice to the same corporate party.
 8
      Limit on Time for                  14 hours but may be extended based on a showing of good
 9    Rule 30(b)(6) Depositions         cause. The parties agree that such depositions shall be limited
                                              to the scope of the topics identified in the notice.
10
      Deposition of Rule 30(b)(6)               Permitted, subject to the per-side deposition cap.
11    designee in his or her
      individual capacity
12
      Third-Party Deposition                    Do not count towards the per-side deposition cap.
13
14    Expert Depositions                        Do not count towards the per-side deposition cap.

15
              E.     Production of Electronically Stored Information (“ESI”)
16
              The parties have reviewed the Northern District of California Guidelines for the
17
     Discovery of Electronically Stored Information (“Guidelines”) and discussed the items in the
18
     Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored Information. Plaintiffs
19
     prepared and, on May 11, sent Defendants a draft Stipulated Order re Discovery of Electronically
20
     Stored Information. The parties are conferring concerning the proposed ESI Order, and have
21
     agreed to submit agreed or competing proposals for Court approval on or before June 5.
22
23            F.     Confidential Information, Privilege Logs, and Inadvertently Produced
                     Materials
24
              Plaintiffs prepared and sent Defendants a draft protective order based on the Northern
25
     District of California model and the order previously entered by the Court in the Wang case
26
     (Wang Dkt. No. 62). Plaintiffs also prepared and sent Defendants a draft Proposed Rule 502(d)
27
     and Privileged Materials Order, setting out clawback and privilege logging procedures. The
28

                                           3
              JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                              CASE NO. 4:18-CV-03771-YGR
             Case 4:18-cv-03771-YGR Document 138 Filed 05/26/20 Page 5 of 7




 1   parties are conferring concerning these proposed Orders and will be prepared to submit agreed or
 2   competing proposals for Court approval on or before June 5.
 3          G.        Expert Discovery
 4          Plaintiffs proposed a Stipulation re Expert Discovery. The parties are conferring
 5   concerning the proposed Order and will be prepared to submit the Order for Court approval on or
 6   before June 5.
 7          H.        Discovery Disputes
 8          Disputes that cannot be resolved through a meet and confer will be submitted to the Court
 9   for formal resolution by joint letter in accordance with the Court’s Standing Order in Civil Cases
10   (updated April 2, 2019).
11          PROPOSED CASE SCHEDULE
12          The parties propose the following case schedule.
13
           Event                                                   Proposed Deadline
14         Plaintiffs’ motion for class certification              No later than January 3, 2021
15         Defendants’ opposition(s) to motion for class           No later than February 17,
           certification                                           2021
16
           Plaintiffs’ reply in support of motion for class        No later than March 2, 2021
17         certification
18         Non-expert discovery cutoff                             March 15, 2021
           Hearing on Plaintiffs’ motion for class certification   March 23, 2021 or as soon
19                                                                 thereafter as is convenient for
20                                                                 the Court
           Designation of opening experts with reports             No later than April 2, 2021
21
           Designation of rebuttal experts with reports            No later than April 23, 2021
22
           Expert discovery cutoff                                 May 7, 2021
23         Dispositive and Daubert motions    3
                                                                   No later than June 11, 2021
24         Pretrial conference                                     September 17, 2021
           Jury trial                                              October 11, 2021
25
26
27
     3
28    Summary Judgment Motions to be preceded by Pre-Filing Conference in accordance with the
     Court’s Standing Order.
                                          4
             JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                             CASE NO. 4:18-CV-03771-YGR
             Case 4:18-cv-03771-YGR Document 138 Filed 05/26/20 Page 6 of 7




 1          ALTERNATIVE DISPUTE RESOLUTION
 2          Pursuant to Civil Local Rule 16-10(d), the parties report that they have submitted their
 3   ADR Certifications pursuant to Local Rule 3-5(b), and, pursuant to Local Rule 16-8 will be
 4   prepared to discuss ADR with the Court at the case management conference.
 5
 6   Dated: May 26, 2020                               /s/ Daniel C. Girard
                                                       Daniel C. Girard (SBN 114826)
 7
                                                       Jordan Elias (SBN 228731)
 8                                                     Adam E. Polk (SBN 273000)
                                                       GIRARD SHARP LLP
 9                                                     601 California Street, Suite 1400
                                                       San Francisco, CA 94108
10
                                                       Telephone: (415) 981-4800
11                                                     Facsimile: (415) 981-4846
                                                       dgirard@girardsharp.com
12                                                     jelias@girardsharp.com
13                                                     apolk@girardsharp.com

14                                                     Interim Class Counsel
15
16   Dated: May 26, 2020                               /s/ Michael J. Hassen
                                                       Michael J. Hassen (SBN 124823)
17                                                     REALLAW, APC
18                                                     1981 N. Broadway, Suite 280
                                                       Walnut Creek, CA 94596
19                                                     Telephone: (925) 359-7500
                                                       Facsimile: (925) 557-7690
20                                                     mjhassen@reallaw.us
21
                                                       Attorney for Defendant Premier Financial
22                                                     Alliance, Inc.
23
                                                       /s/ Robert D. Phillips, Jr.
24    Dated: May 26, 2020
                                                       Robert D. Phillips, Jr. (SBN 82639)
25                                                     Thomas A. Evans (SBN 202841)
                                                       Rachel Adi Naor (SBN 284966)
26                                                     ALSTON & BIRD LLP
                                                       560 Mission St., Suite 2100
27                                                     San Francisco, CA 94105
28                                                     bo.phillips@alston.com
                                                       tom.evans@alston.com
                                         5
            JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                            CASE NO. 4:18-CV-03771-YGR
              Case 4:18-cv-03771-YGR Document 138 Filed 05/26/20 Page 7 of 7




                                                       rachel.naor@alston.com
 1
 2                                                     Attorneys for Defendant Life Insurance
                                                       Company of the Southwest
 3
 4
                                            ATTESTATION
 5          I, Daniel C. Girard, am the ECF User whose ID and password are being used to file this
 6   document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have
 7   concurred in this filing.
 8                                                       /s/ Daniel C. Girard
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          6
             JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                             CASE NO. 4:18-CV-03771-YGR
